                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

SIDNEY BELL, JR.,

                    Plaintiff,                     Case No. 18-cv-12411

v.                                                 Paul D. Borman
                                                   United States District Judge
NANCY A. BERRYHILL,
ACTING COMMISSIONER OF                             R. Steven Whalen
SOCIAL SECURITY,                                   United States Magistrate Judge

               Defendant.
______________________________/

 ORDER: (1) ADOPTING MAGISTRATE JUDGE WHALEN’S AUGUST 31, 2019
     REPORT AND RECOMMENDATION (ECF NO. 25); (2) GRANTING
   DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ECF NO. 20); (3)
 DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (ECF NO. 18);
       and (4) AFFIRMING THE DECISION OF THE COMMISSIONER

      On August 31, 2019, Magistrate Judge R. Steven Whalen issued a Report and

Recommendation to affirm the decision of the Commissioner of Social Security

(Commissioner) in this action challenging the Commissioner’s final decision to deny

Plaintiff’s application for Disability Insurance Benefits. (ECF No. 25, Report and

Recommendation.) Having reviewed the Report and Recommendation and there being no

timely objections under 28 U.S.C. § 636(b)(1) and E.D. Mich L.R. 72.1(d), the Court

ADOPTS the Report and Recommendation (ECF No. 25), DENIES Plaintiff’s Motion for

Summary Judgment (ECF No. 18), GRANTS Defendant’s Motion for Summary
                                            1
Judgment (ECF No. 20), and AFFIRMS the findings of the Commissioner.

IT IS SO ORDERED.




Dated: September 30, 2019               s/Paul D. Borman
                                        Paul D. Borman
                                        United States District Judge




                                        2
